Per Curiam.

Action by the appellees, who were the plaintiffs, against the appellants, who were the defendant, upon a promissory note for the payment of 216 dollars. The record shows that process as to Pees, one of the defendants, was returned “not found,” and as to him the case was continued. But as to the other defendants, Jennings, Wiles and Wilder, process was returned served, and they, being severally called, failed to appear, were defaulted, and judgment by default was regularly entered against them.
But no motion to set aside the default appears to have been ■made in the Common Pleas, nor is there any bill of exceptions, or exception, in any form to the rulings of the lower *409Court. The judgment must therefore be affirmed. 9 Ind. 236; 13 id. 430, 470.
Kilby Ferguson, for the appellants.
The judgment is affirmed, with five per cent, damages and costs.